Fourth Court of Appeals
                          San Antonio, Texas

                               JUDGMENT
                             No. 04-21-00051-CV

                    IN THE INTEREST OF A.B., a Child

          From the 224th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2018-PA-02855
             Honorable Charles E. Montemayor, Judge Presiding

BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE VALENZUELA

In accordance with this court’s opinion of this date, the judgment is AFFIRMED.

SIGNED July 28, 2021.


                                        _____________________________
                                        Lori I. Valenzuela, Justice